DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 4, 5, 7 and 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
Figure 6 is accepted.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the absorbing film planarly covering one end of the substrate and one end of the lower clad must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojetz et al. (US 2015/0244147) in view of Hatakoshi et al. (US 2003/0165170)
	With respect to claim 1, Stojetz teaches a light-emitting element (title, fig.3a) comprising: a substrate (fig.3a #1); a semiconductor chip formed over the substrate, the semiconductor chip including a plurality of semiconductor layers (fig.3a #2/3); a first protective film (fig.3a #9, [0062] passivate and/or protect from external contaminants) formed on a first end face of the semiconductor chip, the first protective film including a luminous point from which light is emitted (fig.3a from end of #3); and a first light-absorbing film (fig.3a #8, [0061, 74]) formed on a part of a surface of the first protective film (fig.3a lower portion), wherein the plurality of semiconductor layers includes: a luminescent layer (fig.3a #3) made of a material in which a luminescent recombination of electrons and holes takes place ([0011, 55] quantum well with electron/hole recombination facilitated by electrodes); and a lower clad layer formed on the substrate ([0055], clad layers present), wherein the first light-absorbing film planarly covers (fig.3a #8 on substrate and on #9; planar as compared to fig.5a-d and [0080]) one end of the substrate to absorb stray light that has leaked out to the lower clad layer and the substrate from the luminescent layer (fig.3a, fig.1b #30).  Stojetz further teaches the desired luminous portion to not extend to the substrate (fig.1a #6) and further the desire that unwanted light is blocked ([0057-60]). Stojetz does not specify the light absorbing film covers one end of the lower clad or the lower clad made of a material to confine light to the luminescent layer. Hatakoshi teaches a similar laser device with dual coatings (fig.1a #12/13, fig.16 #23/24, fig.19 #57/58), the presence of a lower clad made of a material to confine light to the luminescent layer (fig.1a/b #102, fig.19 #52; necessarily acting to confine light to the active waveguide due to refractive index differences) and the use of the absorbing coating planarly covering the substrate and the end of the lower clad (fig.1a all but #14 covered, fig.16 all but #24 covered, fig.19 all but #59 covered). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the clad material of Stojetz to confine light to the luminescent layer in order 
With respect to claim 2, Stojetz discloses the first light-absorbing film generates heat by absorbing light ([0074] heat inherently produced by absorbing of the radiation).  
With respect to claim 3, Stojetz discloses the first light-absorbing film is made of metal ([0074]).  
With respect to claim 4, Stojetz discloses the light-emitting element emits light of a wavelength of 535 nm or shorter ([0011]).  
With respect to claim 7, Stojetz teaches a method for manufacturing a light-emitting element, the method comprising: forming, over a substrate, a semiconductor chip that includes a plurality of semiconductor layers ([0009-11]); forming a first protective film on a first end face of the semiconductor chip, the first protective film including a luminous point from which light is emitted; and forming a first light-absorbing film on a part of a surface of the first protective film ([0019-20, 74]), Attorney Docket No.: US80122 wherein the plurality of semiconductor layers includes: a luminescent layer (fig.3a #3) made of a material in which a luminescent recombination of electrons and holes takes place ([0011, 55] quantum well with electron/hole recombination facilitated by electrodes); and a lower clad layer formed on the substrate ([0055], clad layers present), wherein the first light-absorbing film planarly covers (fig.3a #8 on substrate and on #9; planar as compared to fig.5a-d and [0080]) one end of the substrate to absorb stray light that has leaked out to the lower clad layer and the substrate from the luminescent layer (fig.3a, fig.1b #30).  Stojetz further teaches the desired luminous portion to not extend to the substrate (fig.1a #6) and further the desire that unwanted light is blocked ([0057-60]). Stojetz does not specify the light absorbing film covers one end of the lower clad or the lower clad made of a material to confine light to the luminescent layer. Hatakoshi teaches a similar laser device with dual coatings (fig.1a #12/13, fig.16 #23/24, fig.19 #57/58), the presence of a lower clad made of a material to confine light to the 
With respect to claim 8, Stojetz teaches forming the first light-absorbing film is performed by sputtering or deposition ([0026]), and the semiconductor chip is fixedly held between two spacers (fig.2a #11s) so that the surface of the first protective film is backed off inward from ends of the two spacers (fig.2a); and the first light-absorbing film is formed with the surface of the first protective film placed at a tilt with respect to a direction of a material beam that is emitted from a material source of the sputtering or the deposition (fig.2a noting arrows).


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojetz and Hatakoshi in view of Eichler et al. (US 2015/0049776).
With respect to claim 5, Stojetz, as modified, teaches the device outlined above, including a second protective film formed on a second end face of the semiconductor chip, the second end face facing the first end face (fig.5d #10); and a second light modifying layer (fig.5d #12) formed on a surface of the second end face.  Stojetz does not teach forming the second light modifying layer in a manner akin to the front facet (fig.3a). Eichler teaches a similar laser device with absorbing layer (fig.1/11 #5, [0053]) formed with a protective layer (fig.11 #11/13) in a similar formation process (fig.3) wherein the 
Claim 6 is rejected for the same reasons outlined in the rejection of claim 5 above (noting fig.1b #30 of Stojetz demonstrates the absorbing film is not in the path of exit light on the axis).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach similar coatings to that of Stojetz:
US 2008/0102546, 9705057, 8913640, 5185290.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828